NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 04 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

FRED J. PETERS and EAST WEST                     No. 14-56637
TRUCK AND REPAIR, a business entity,
                                                 D.C. No. 2:13-cv-05595-TJH-OP
              Plaintiffs - Appellees,

  v.                                             ORDER*

EQUIFAX COMMERICAL
SOLUTIONS, a corporation,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  Terry J. Hatter, Senior District Judge, Presiding

                         Submitted November 17, 2014**
                              Pasadena California

Before: W. FLETCHER and BYBEE, Circuit Judges and SINGLETON,*** Senior
District Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
      The parties have jointly represented to the Court that defendant-appellant’s

appeal has been rendered moot. Accordingly, the memorandum disposition

previously filed in this case, dated December 4, 2014, is VACATED. The Court’s

order requesting supplemental letter briefs from the parties, dated March 2, 2015,

is WITHDRAWN. This appeal is DISMISSED as moot. The parties shall bear

their own costs on appeal. The mandate shall issue forthwith.




                                         2